MEMORANDUM **
This is a petition for review from the Board of Immigration Appeals’ (“BIA”) order adopting and affirming an Immigration Judge’s order denying petitioners’ applications for cancellation of removal.
We have reviewed the response to the court’s April 16, 2007 order to show cause and respondent’s motion to dismiss in part and for summary affirmance in part, and we conclude that petitioners Carmen Hernandez Flores, A95^446-888, and Maria Alvarez Hernandez, A95-446-889, have failed to raise a colorable constitutional or legal claim to invoke our jurisdiction over this petition for review. See Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001). Accordingly, respondent’s motion to dismiss this petition for review for lack of jurisdiction with respect to petitioners Carmen Hernandez Flores and Maria Alvarez Hernandez is granted. See 8 U.S.C. § 1252(a) (2) (B) (i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002).
A review of the administrative record demonstrates that petitioner Luis Ricardo Alvarez Hernandez, A78-019-375, has presented no evidence that he has a qualifying relative as defined in 8 U.S.C. § 1229b(b)(1)(D). See Molina-Estrada v. INS, 293 F.3d 1089, 1093-94 (9th Cir.2002). The BIA therefore correctly concluded that, as a matter of law, petitioner was ineligible for cancellation of removal. Accordingly, this petition is denied with respect to petitioner Luis Ricardo Alvarez Hernandez because the questions raised as to him are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DISMISSED in part, DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.